Case: 20-60378     Document: 00515799258         Page: 1     Date Filed: 03/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 29, 2021
                                  No. 20-60378
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   Sandra Cecilia Montano; James Wilfredo Hernandez-
   Montano,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 905 167
                              BIA No. A208 905 168


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Sandra Cecilia Montano and her minor son, James Wilfredo
   Hernandez-Montano, are natives and citizens of El Salvador. They petition
   for review of the decision of the Board of Immigration Appeals (BIA)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60378       Document: 00515799258         Page: 2    Date Filed: 03/29/2021




                                    No. 20-60378


   dismissing their appeal of an immigration judge’s (IJ) denial of their
   application for asylum, withholding of removal, and protection under the
   Convention Against Torture (CAT).
          We review the decision of the BIA and consider the IJ’s decision only
   to the extent it influenced the BIA. Wang v. Holder, 569 F.3d 531, 536 (5th
   Cir. 2009). The BIA’s legal determinations are reviewed de novo; findings
   of fact are reviewed for substantial evidence. Ghotra v. Whitaker, 912 F.3d
   284, 287–88 (5th Cir. 2019).
          The BIA concluded that the petitioners failed to appeal the IJ’s
   finding that there was no evidence to support an asylum claim based on any
   political opinion held by Montano. The petitioners do not challenge that
   conclusion here. Accordingly, they have abandoned any argument related to
   this issue. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          The petitioners challenge the BIA’s denial of their request for asylum
   and withholding of removal based on Montano’s membership in the
   particular social group of Salvadoran women “who have suffered domestic
   violence and the government has failed to protect them.” To establish
   membership in a particular social group, a petitioner must demonstrate that
   she is a member “of a group of persons that share a common immutable
   characteristic that they either cannot change or should not be required to
   change because it is fundamental to their individual identities or
   consciences.” Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012)
   (cleaned up). We find no legal error in the BIA’s analysis of the asylum claim,
   and we conclude that substantial evidence supports the BIA’s finding that
   the petitioners are ineligible for asylum because Montano’s proposed
   particular social group does not meet these requirements. See Gonzales-Veliz
   v. Barr, 938 F.3d 219, 229–34 (5th Cir. 2019); see also Orellana-Monson, 685
   F.3d at 517–18.




                                          2
Case: 20-60378       Document: 00515799258          Page: 3   Date Filed: 03/29/2021




                                     No. 20-60378


            “Because the level of proof required to establish eligibility for
   withholding of removal is higher than that required for asylum, failure to
   establish eligibility for asylum is dispositive of claims for withholding of
   removal.” Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006); see also
   Munoz-Granados v. Barr, 958 F.3d 402, 408 (5th Cir. 2020). We therefore
   reject the petitioners’ contention that the BIA erred by concluding that their
   claim for withholding of removal fell with their claim for asylum.
            Finally, the petitioners disagree with the BIA’s factual finding that
   they are ineligible for protection under the CAT. They maintain that
   Montano provided credible testimony to support her argument that her
   former domestic partner would torture her upon her return to El Salvador
   and that Salvadoran officials would acquiesce in that torture. We may not
   disturb the BIA’s finding, however, because the evidence does not compel a
   conclusion contrary to that reached by the BIA.                See 8 U.S.C.
   § 1252(b)(4)(B); see also Chen v. Gonzales, 470 F.3d 1131, 1134, 1143 (5th Cir.
   2006).
            The petition for review is DENIED.




                                          3